Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to papers filed on 7/5/2022.
Claims 1, 7, 8, 10, 16, and 17 have been amended.
Claims 5, 6 ,14 ,and 15 have been cancelled.
Claim 19 has been added.
Claims 1-4, 7-13, and 16-19 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 7-13, and 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to a process (method as introduced in Claim 1) and/or an apparatus and will be considered under the appropriate 35 USC § 101 analysis.
Claims 1 and 10 recite collecting and comparing data to determine a score for matching a user to a job.  The limitations of receiving data (resume), extracting data, weighting data, generating a score, and checking accuracy of the score determination process as drafted, is a process that, under its broadest reasonable interpretation, covers performance of commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) in the form of hiring practices. That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing the managing of commercial or legal interactions which represents the abstract idea of certain methods of organizing human activity. 
Additionally, the claims, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of concepts performed in the human mind (including an observation, evaluation, judgment, opinion), such scoring a candidate for suitability for a job based on information contained in a resume. That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing performance of concepts performed in the human mind which represents the abstract idea of mental processes.
This judicial exception is not integrated into a practical application.  In particular, the claims recite the following additional elements:
– Using a processor and/or computing apparatus to perform the recited steps. The processor used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
– Using a computer memory with executable instructions to perform the recited steps. The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
– Using a communication interface for receiving data.  The interface is stated at a high level of generality and its broadest reasonable interpretation comprises merely a generic interface for receiving data and that does not affect the processing or results of the system/method.  
These elements are performed such that they amount to no more than mere instructions to apply the exception using generic computer components as discussed in MPEP 2106.05(f). Accordingly, these additional elements do not, nor does the claim as a whole, integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements, individually or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2, 7, 11, and 16 are recite further elements related to specific types of data.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because the specific type of data does not significantly affect the processing of the claimed invention.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 2, 7, 11, and 16  are ineligible.
Claims 3 and 12 are recite further elements related to applying an algorithm to the data to determine a score.  The algorithm that is applied is claimed in an extremely generic manner and therefore, these activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 3 and 12  are ineligible.
Claims 4 and 13 are recite further elements related to the use of an artificial intelligence algorithm implementing natural language processing.  The artificial intelligence algorithm used in these steps is recited at a high-level of generality and is only nominally and generically recited as a tool for performing these steps. These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 4 and 13 are ineligible.
Claims 8, 9, 17, and 18 are recite further elements related to a specific method of value determination and comparison for determining scores.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because the specific methods of value determination and comparison does not significantly affect the processing of the claimed invention.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 8, 9, 17, and 18 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7, 9-13, 16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kervin et al. (Pub. No. US 2022/0019976 A1) in view of Seetoh (SG10201509288PA1) in further view of Marty et al. (WO 2021/207432 A1) in further view of Nicolaisen (Pub. No. US 2020/0126020 A1).
In regards to Claims 1, 10, and 19, Kervin discloses:
A method/computing apparatus for extracting information from resumes of applicants and matching the applicants with suitable positions within an organization, the method being implemented by at least one processor, the method comprising: 
a processor; a memory; and a communication interface coupled to each of the processor and the memory, wherein the processor is configured to: ([0020]-[0022]; [0040]-[0044])
receiving, by the at least one processor/communication interface, a first resume that relates to a first applicant; ([0017]; [0018], applicant’s provide resumes that are parsed for applicant attributes) 
extracting, by the at least one processor from the received first resume, first information that relates to at least one applicant attribute; ([0017]; [0018], applicant’s provide resumes that are parsed for applicant attributes, attributes are extracted for evaluation)  
receiving, by the at least one processor, second information that relates to at least one requirement of a first available job within the organization; ([0016], job characteristics are received, as well as exemplary employees who represent those job characteristics for each job; [0037]; [0038], as described above, the algorithm for scoring also incorporates job/exemplary employee data along with the candidate data and the (the exemplary employee representing the job attributes, as previously discussed))
Kervin additionally discloses the scoring of candidates related to characteristics of jobs based on characteristics of other users, the comparison to those other users allowing “…recruiters and hiring managers to get a better sense of how an applicant might fit into an existing team.” (see at least [0030]-[0032]; [0038]) and the use of machine learning algorithms for use in matching candidates to teams (see at least [0028]; [0037]).
Although, Examiner believes that one of ordinary skill in the art may find it implicit in Kervin that the job criteria that is determined for a job using employee characteristics (and potentially used to determine a candidates fit for a team) would be characteristics related to goals or requirements for the team, Examiner relies on the secondary reference to further teach this feature.  Kervin does not explicitly disclose that the criteria represents goals (or team specific criteria), however, Seetoh teaches:
receiving, by the at least one processor, third information that relates to at least one goal of a first team, ([00107]-[00114]; [00121]-[00128], provides examples of recruitment characteristics for matching a candidate to a team, the job characteristics  being determined by information from team members that include required skills and data related to goals (“…job scope should reflect the daily operational tasks, the weekly/monthly duties, the quarterly targets…”); [00142], additionally the recruiter specifically looks for a criteria of diversity for the team) 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Kervin so as to have included further comprising receiving, by the at least one processor, third information that relates to at least one goal of the first team, as taught by Seetoh in order to further assist the   “…recruiters and hiring managers to get a better sense of how an applicant might fit into an existing team…” by specifically using team specific information (Kervin, [0030]-[0032]; [0038]; Seetoh, [00137]). 
Both Kervin and Seetoh disclose the performance of an algorithm for determining a matching score for a candidate and a job based on the analysis of multiple attributes/characteristics identified for the various users and jobs.  Kervin/Seetoh may not explicitly disclose the use of the algorithm on these three specific criteria (wherein the generating further comprises applying the first algorithm to each of the extracted first information, the received second information, and the received third information in order to calculate the score), however, both Kervin and Seetoh (alone and in combination) show the ability to perform the respective scoring algorithms on multiple attributes/characteristics (including candidate data, job data, and/or team data).  One of ordinary skill in the art would understand how to perform these calculations on three or more attributes/characteristics, regardless of the specific type of attribute/characteristic.  As disclosed in the claims and specification, each of the first, second, and third information is identified as a specific attribute/characteristic.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have performed the scoring algorithm on the each of attributes used in both Kervin and Seetoh in any number or sequence because the type and number of attribute used in the scoring does not affect how the scoring is performed or how the result is determined and does not functionally alter or relate to the steps of the method.
Additionally, Kervin discloses the scoring of candidates related to characteristics of jobs based on characteristics of other users allowing “…recruiters and hiring managers to get a better sense of how an applicant might fit into an existing team.” (see at least [0030]-[0032]; [0038]).
Although strongly implied, Kervin does not explicitly disclose that the score indicates a suitability level for a job within the team.  However Seetoh teaches:
generating, by the at least one processor and using a machine learning algorithm model, a score that indicates a suitability level of the first applicant for the first available job based on the first information, the second information and the third information, wherein different weights are applied to each of the first information, the second information, and the third information for generating the score, ([00016]; [00027]; [00060]; [00137], “Based on the applicant reference data and the team reference data, the recruiter may generate the suitability score to evaluate the suitability of the applicant for the team. When the reference response data for an applicant is closest to the team reference data, the applicant may then be considered to be a closest fit to the team.”; [00117]-[00130], shows the inclusion of multiple factors (types of information) that is considered when determining a suitability score, includes discussion of the factors that may be considered when determining the criteria for the suitability score of a candidate for a team, including factors such as behavioral traits, skills, and job scope, and weighting of those factors; [00139], “…may include learning modules to “learn” about the qualities of team members who would perform well in the organization.”, shows the model learning what factors would be best and most useful/desired) and
wherein, the first available job being associated with the first team that includes a plurality of persons that are employed by the organization. ([00016]; [00027]; [00060]; [00137], “Based on the applicant reference data and the team reference data, the recruiter may generate the suitability score to evaluate the suitability of the applicant for the team. When the reference response data for an applicant is closest to the team reference data, the applicant may then be considered to be a closest fit to the team.”).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Kervin so as to have included generating, by the at least one processor, a score that indicates a suitability level of the first applicant for a first available job within the organization, the first available job being associated with a first team that includes a plurality of persons that are employed by the organization, as taught by Seetoh in order to further assist the   “…recruiters and hiring managers to get a better sense of how an applicant might fit into an existing team…” by specifically using team related information (Kervin, [0030]-[0032]; [0038]; Seetoh, [00137]). 
It is noted, that although different levels of detail may be provided by each reference, the method for determining job characteristics (using characteristics and input from other employees that are currently in those jobs/teams) and the scoring of candidate matches to those jobs (in both Kervin and Seetoh) are similar and comparable in their respective practices.
Kervin/Seetoh discloses all of the above elements.  As discussed above, Seetoh teaches a learning algorithm for determining beneficial qualities of team members in a system for determining team fit.  Additionally, Kervin discloses the use of machine learning algorithms for use in the matching of candidates to teams ([0028]; [0037]). Kervin/Seetoh does not explicitly disclose, but Marty teaches: 
determining, by the at least one processor, scoring accuracy of the machine learning algorithm model based on a selection result of the first applicant, and modifying machine learning algorithm model based on the determined scoring accuracy and the selection result for improving scoring accuracy in a subsequent iteration. ([00012], “The scope and accuracy of the machine learning system may improve as additional data is accumulated over time…”; [00006], “The software platform may offer talent assessment for a competitor’s industry or area of practice for existing employees, along with the new hire match…”; [00144], “Over time, the platform’s machine learning captures and creates learned benchmarks…”; [00017], “Talent assessments by the system may inform training decisions[,] development plans for an individual, team, and/or company…may also serve as a hiring tool to evaluate candidates… Additional assessments and reassessments over time may facilitate data comparisons, including company and individual development and movement.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Kervin/Seetoh so as to have included determining, by the at least one processor, scoring accuracy of the machine learning algorithm model based on a selection result of the first applicant, and modifying machine learning algorithm model based on the determined scoring accuracy and the selection result for improving scoring accuracy in a subsequent iteration, as taught by Marty in order to allow the use of historical data to determine the accuracy and usefulness of the model (Marty, [00012]; [00144]; [00017]). 
Kervin/Seetoh/Marty does not explicitly disclose, but Nicolaisen teaches:
[Claims 1 and 11] wherein the at least one goal of the first team includes increasing a number skills of the first team and [Claim 19] wherein the generated score indicates an extent to which the first applicant is capable of maximizing skill set of the first team ([0072]; [0075], “The criteria for this selection process may be set depending on the goal to be achieved. For example, it may be desirable to maximize the diversity of skill sets across the workers for the team (so that for example the team as a whole is well equipped to deal with a wide range of problems arising from the task).”, “…it is desired to add a candidate worker to maximize the diversity of skill sets (so that for example they bring expertise in skills that are underrepresented in the current team)…”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Kervin/Seetoh/Marty so as to have included wherein the at least one goal of the first team includes increasing a number skills of the first team and wherein the generated score indicates an extent to which the first applicant is capable of maximizing skill set of the first team, as taught by Nicolaisen in order to improve the abilities of a team needing additional skills for addressing tasks (Nicolaisen, [0072]; [0075], “…the team as a whole is well equipped to deal with a wide range of problems arising from the task…bring expertise in skills that are underrepresented in the current team…”). 
In regards to Claims 2 and 11, Kervin discloses:
wherein the at least one applicant attribute includes at least one from among an applicant skill, an applicant education level, a name of a school from which the applicant has a degree, an applicant previous work experience, and an applicant qualification. ([0037]) 
In regards to Claims 3 and 12, Kervin discloses:
wherein the generating comprises applying a first algorithm to the extracted first information in order to calculate the score. ([0038], shows an algorithm for scoring a candidate’s extracted data as it relates to jobs and other employees, the algorithm including rating and weighting characteristics for applicant attributes and job attributes (via the exemplary profile attributes)) 
In regards to Claims 4 and 13, Kervin discloses:
wherein the first algorithm includes an artificial intelligence algorithm that implements a natural language processing (NLP) technique.  ([0037], the algorithm for scoring the candidate attributes/data for matching includes the use of NLP and machine learning in at least some steps) 
In regards to Claims 7 and 16, Kervin does not explicitly disclose, but Seetoh teaches:
wherein the at least one goal of the first team includes at least one from among a predetermined desirable skill, a predetermined desirable set of skills, a predetermined course completion credit, and a predetermined diversity qualification. ([00107]-[00114]; [00121]-[00128], provides examples of recruitment characteristics for matching a candidate to a team, the job characteristics being determined by information from team members that include required skills and data related to goals (“…job scope should reflect the daily operational tasks, the weekly/monthly duties, the quarterly targets…”); [00142], additionally the recruiter specifically looks for a criteria of diversity for the team).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Kervin so as to have included wherein the at least one goal of the first team includes at least one from among a predetermined desirable skill, a predetermined desirable set of skills, a predetermined course completion credit, and a predetermined diversity qualification, as taught by Seetoh in order to further assist the   “…recruiters and hiring managers to get a better sense of how an applicant might fit into an existing team…” by specifically using team specific information (Kervin, [0030]-[0032]; [0038]; Seetoh, [00137]). 
In regards to Claims 9 and 18, Kervin discloses:
generating a plurality of scores for a plurality of resumes and a plurality of available jobs; ([0016]; [0025], indicates that multiple applicants and job descriptions are evaluated by the method/system) 
determining an assignment of at least one resume from among the plurality of resumes with at least one of the plurality of available jobs by maximizing a sum of the plurality of scores.  ([0030]-[0039], multiple ratings are summed to determine an overall score that is then used to determine whether or not a candidate is suited for a job, can also be compared to multiple jobs to determine which jobs the candidate might be suited for, this results in either no hire or being forwarded to the HR computer for final evaluations (including fit for a team), although the reference does not state “assignment” to a job, it would be obvious to one of ordinary skill that this is the intended outcome of the HR hiring system, this is further evidenced by specifying that a candidate may be dropped from consideration for a job as one of ordinary skill in the art would not reasonably assume that the system/method of Kervin can only result in non-hires (and that no candidate would ever be hired as a result of being matched to a job)) 
Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kervin in view of Seetoh in further view of Marty in further view of Nicolaisen in further view of Inamdar et al. (Pub. No. US 2021/0097472 A1). 
In regards to Claims 8 and 17, Kervin/etc. discloses using each of the determined first value, the determined second value, and the determined third value to calculate the score. (as described in the parent claims, above, the scores of Kervin/etc. are based on weighted attributes determined by applying the scoring algorithm to multiple attributes/characteristics (including candidate data, job data, and/or team data)
Additionally, Kervin/etc. disclose the parsing of resumes and reception of various data relating to candidates, jobs, and applying an algorithm to weight attributes for match scoring. Kervin/etc. does not explicitly disclose identifying the values using the particular analysis method recited below, however, Inamdar teaches:
identifying a first skill that relates to the first available job; ([0033]-[0035], although the term “skill” is not explicitly disclosed, one of ordinary skill in the art would understand that the parsed and analyzed data from the resumes, job descriptions, etc. would represent attributes required for the jobs (such as skills and abilities), see also [0015]; [0028]; [0044]; [0069], etc., speechifies “job requirements”, “job responsibilities”, “job…experiences”, “education”, “years of relevant experience”, etc. and discusses candidate/job data matching methods that are common in the art)
determining a first value that corresponds to a term frequency - inverse document frequency of the identified first skill with respect to the first information; ([0033]-[0035], shows the algorithm weighting the terms using term frequency - inverse document frequency on candidate data and job description data)
determining a second value that corresponds to a term frequency - inverse document frequency of the identified first skill with respect to the second information; ([0033]-[0035], shows the algorithm weighting the terms using term frequency - inverse document frequency on candidate data and job description data)
determining a third value that corresponds to a term frequency - inverse document frequency of the identified first skill with respect to the third information; ([0033]-[0035], as described above; [0033], additionally shows that the indexer (which uses the term frequency - inverse document frequency) can be performed on additional types of data, “…the indexer 120 can be programmed to read and index other types of candidate data, such as the employee data and the project data and generate corresponding indexes…”)
It would have been obvious to one of ordinary skill in the as of the effective filing date of the claimed invention to have further modified the system of Kervin/etc. so as to have included identifying the values using the particular analysis method recited above (applying a term frequency - inverse document frequency to various data for determining values to be used in the scoring), as taught by Inamdar.
Kervin/etc. discloses a “base” method/system in which scoring algorithms are applied to obtained data for matching candidates to jobs, as shown above.  Inamdar teaches a comparable method/system that also applies scoring algorithms to obtained data for matching candidates to jobs, as shown above.  Inamdar also teaches an embodiment in which a term frequency - inverse document frequency is applied to various data for determining values to be used in the scoring, as shown above.  One of ordinary skill in the art would have recognized the adaptation of identifying the values using the particular known analysis method recited above to Kervin/etc. could be performed with the technical expertise demonstrated in the applied references. (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.")

Additional Prior Art not Relied Upon
Duerr et al (Pub. No. US 2017/0154310 A1). Discloses missing or underrepresented skills that are needed for a group (see at least [00012]-[0018]; [0032]; [0052]; and multiple additional places throughout the reference).
Ebner et al. (Pub. No. US 2020/0134541 A1). Discloses recruiting members for a job-related team based on skills and other job data (see at least [0001]).
Ozcagler et al. (Pub. No. US 2021/0150453 A1). Discloses matching candidates to jobs related to a team (including diversity goals) (see at least [0012]-[0014]; [0017]-[0019]; [0044]-[0047]; [0050]-[0062]; [0068]; [0073]).
Rennison et al. (Pub. No. US 2014/0324721 A1). Discloses matching candidates to jobs including data extracted from resumes and received job data (see at least [0024]; [0032]; [0040]-[0042]; [0055]; [0108]; [0119]; [0159]; Table 9).  Also includes the use of term frequency-inverse document frequency for scoring data for matches (such as skill data) (see at least [0134]) .
Thankappan et al. (Pub. No. US 2014/0074738 A1). Discloses matching candidates to jobs for developing a team, including the use of machine learning tools and term frequency-inverse document frequency (see at least [0028]; [0053]; [0056]; [0078]).

Response to Arguments
Applicant’s arguments filed 7/5/2022 have been fully considered but they are not persuasive. 
I. Rejection of Claims under 35 U.S.C. §101:
Applicant argues that updating and modifying a machine learning algorithm cannot be performed in the human mind.  The updating and modifying of an algorithm for performing the claimed features could practically be performed in the human mind.  The recitation of the machine learning algorithm merely attempts to tie the considerations and calculations to a specific environment.  Additionally, Examiner reviewed the specification and was unable to find any material that clearly demonstrates that this process would/could only be performed on an amount of data that would be impractical if performed in the human mind. Although it briefly mentions “large” numbers of applicants or positions, there is not further material to explain the extent of this statement.  This response is also applicable to the remarks regarding improving of accuracy.
In regards to the arguments referencing Amdocs being performed on large data sets and record flows, please see above paragraph.  
Applicant argues that the claimed invention addresses the problem of  “…difficulties in certain teams to identify the best candidate for improving a team's performance in view of a team's goal…”.  However, Applicant’s arguments also support this by reciting “…aggregating different sets of data from different sources, and providing weighted score(s) for an applicant with respect to a particular team (e.g., an applicant may have different scores based on a team that the applicant is applying to)...”.  Regardless of the problem being addressed, the steps regarding aggregating different sets of data from different sources, and providing weighted score(s) for an applicant and/or having different scores in different situations do not provide a solution that is significantly more than the recited abstract ideas.  
Applicant summarizes Amdocs and asserts that the claimed invention is similar to Amdocs, however, Applicant fails to explain how/why the characteristics of the claimed invention are similar or comparable to the findings of the courts as to the patentability of Amdocs.  Applicant merely summarizes and asserts similarity without any clear analysis and comparisons of the characteristics inf each case.
II. Rejection of Claims under 35 U.S.C. §103:
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant’s remarks are drawn to the newly added claim material.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner has changed citations of Raymond to now recite Seetoh in the above rejections.  This has been done to refer to the first cited inventor’s surname rather than first name.  This change is only in regards to the name and does not affect the application of the cited reference and/or rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393. The examiner can normally be reached M-F: 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.S/Examiner, Art Unit 3629                                                                                                                                                                                             October 7, 2022

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629